EXHIBIT 10.37

May 5, 2010

Jeff Hansberry

Dear Jeff,

Congratulations! It is with great pleasure that I confirm your offer of
employment for the position of president, Global Consumer Products and
Foodservice at Starbucks Coffee Company reporting directly to me. I look forward
to your first day on a mutually agreed upon date.

As a new partner, you will soon be participating in various immersion activities
that will provide you information about Starbucks history and culture.

Here Are The Specifics Of Your Offer:

You will be paid at a base salary that annualizes to $480,000.

Sign-On Bonus

You will receive a sign-on bonus of $125,000, less payroll taxes to be paid on
your first regularly scheduled pay date after 45 days of employment. Please
note, should you voluntarily leave Starbucks during your first year of
employment, you will be responsible for reimbursing Starbucks for a pro-rata
gross share (n/12 based on number of months worked) of the sign-on bonus
increment that you received. Your sign-on bonus is not eligible pay for purposes
of making contributions into Starbucks savings plans.

By accepting this position you agree that in the event you are responsible for
reimbursing a pro-rata gross share of the sign-on bonus, the amount may be
deducted from your final pay, to the extent allowed by law. If the amount due
exceeds that collected from the final pay, then you agree to pay the balance
within 30 days after the effective termination date of employment with
Starbucks.

Executive Management Bonus Plan

You will be eligible to participate in the Executive Management Bonus Plan
(EMBP) this fiscal year if your start date is by the end of the third fiscal
quarter. If your start date is on or after the first day of the fourth quarter,
you will be eligible to participate next fiscal year. Your incentive target will
be 65% of your eligible base salary, prorated from your eligibility date through
the end of the fiscal year. Payout will be based on achievement of Company,
business unit/department, and individual objectives. For more information about
the EMBP, or a copy of the plan document, please talk with your Partner
Resources contact. Starbucks reserves the right to review, change, amend, or
cancel incentive plans at any time.

Stock

You will be granted: (i) stock options to purchase shares of Starbucks common
stock with an economic value of $300,000 (USD) and (ii) restricted stock units
with an economic value of $300,000 (USD), under the Key Employee Sub-Plan to the
2005 Long-Term Equity Incentive Plan, subject to approval by the Compensation
and Management Development Committee of the Board of Directors or its designee.
The stock options will be non-qualified with an exercise price equal to the
regular trading session closing price of a share of Starbucks stock on the date
of grant. The options will vest in equal installments over a period of four
(4) years, beginning on the first anniversary date of the grant, subject to your
continued employment. The restricted stock units will also vest in equal



--------------------------------------------------------------------------------

Jeff Hansberry

Page 2

 

installments over a period of four (4) years, beginning on the first anniversary
date of the grant, subject to your continued employment. The grant date of your
equity award will be after you assume your new position and otherwise effective
in accordance with the Company’s equity grant timing policy.

As a senior executive, the Company’s executive stock ownership guidelines will
apply to you. The guidelines require covered executives to achieve a minimum
investment in Starbucks stock within five (5) years. Your minimum investment as
president, Global Consumer Products and Foodservice is $750,000. A copy of the
guidelines will be provided to you.

Management Deferred Compensation Plan

You may be eligible to participate in the Management Deferred Compensation Plan
(MDCP) if you are on our U.S. payroll and meet the eligibility criteria. The
MDCP is Starbucks non-qualified retirement plan that provides eligible partners
with the opportunity to save on a tax-deferred basis. If you are eligible, you
will receive general information and enrollment materials at your home address
as soon as administratively possible after your mutually agreed upon start date
on U.S. payroll. These materials will outline the limited window in which you
will have an opportunity to enroll. If you have questions about the MDCP, please
contact the Starbucks Savings Team at savings@starbucks.com. Once eligible, you
may also obtain more information about the MDCP online at
www.netbenefits.fidelity.com.

Future Roast 401(k) Savings Plan

You will be able to participate in the Future Roast 401(k) Savings Plan if you
are on our U.S. payroll and meet the eligibility requirements. The Future Roast
401(k) provides eligible partners with the opportunity to save on a tax-deferred
basis. Two weeks prior to your eligibility date, you will receive general
information and enrollment materials at your home address. These materials will
outline the specific plan provisions including eligibility for and crediting of
the employer matching contributions. If you have questions about the Future
Roast 401(k) Plan, please contact the Starbucks Savings Team at
savings@starbucks.com. You may also obtain more information about the Future
Roast 401(k) at http://LifeAt.sbux.com by clicking on Pay, Stock & Savings and
choosing the Future Roast 401(k) link. Once eligible, you may obtain more
information about the Future Roast 401(k) online at
www.netbenefits.fidelity.com.

Relocation Benefits

Starbucks wants your move to the Seattle area to be a positive one. We have
partnered with a Paragon relocation consultant who will solely focus on
assisting you with your relocation needs.

You will be eligible for relocation benefits if you accept our offer of
employment which will be determined after an assessment call is completed
between you and a Paragon relocation consultant. Upon completion of the
assessment, an overview of relocation benefits will be sent to you by the
Starbucks Global Relocation Team. Starbucks will activate your relocation
services upon acceptance of our offer. A Paragon consultant will contact you to
begin the process within 24 hours of receiving the relocation authorization from
Starbucks. You will be required to sign the Partner Relocation Repayment
Agreement and return it to your Paragon consultant before relocation benefits
will be administered (refer to the attached Agreement). If you have any
questions in the interim, please talk with your Starbucks Partner Resources
contact.

No relocation expenses should be charged to a Starbucks Corporate Credit Card,
nor should they be submitted to Starbucks Accounts Payable via Concur. If you
have any questions regarding your relocation expenses, please reach out to your
Paragon consultant. All relocation benefits must be utilized within one year of
the effective start date of your new position.



--------------------------------------------------------------------------------

Jeff Hansberry

Page 3

 

COBRA

Should you elect COBRA (continuation of health coverage) from your previous
employer, Starbucks will reimburse you for your COBRA premiums less applicable
taxes until you become eligible for Starbucks benefits after the mandatory
waiting period has lapsed as set forth in the applicable Starbucks benefits
plan. Once you have signed up for COBRA coverage (within the 60-day election
period), submit proof of payment(s) to your Partner Resources contact for
processing. The proof of payment must be submitted for reimbursement within 60
days of your Starbucks benefit eligibility date. The reimbursement is classified
as income by the federal government and is subject to all applicable payroll
taxes and deductions

Executive Life Insurance

As an executive, you and your family have a greater exposure to financial loss
resulting from your death. Starbucks recognizes this exposure and has provided
for coverage greater than outlined in Your Special Blend. You will receive
partner life coverage equal to three (3) times your annualized base pay, paid
for by Starbucks. You may purchase up to an additional two (2) times your
annualized base pay (for a total of five (5) times pay) to a maximum life
insurance benefit of $2,000,000.

Executive Physical Exam

You are eligible to participate in Starbucks executive physical program.
Information about the program and our program provider will be emailed to you
(new participants are notified at the beginning of each calendar quarter). The
program provider will contact you shortly thereafter to establish an
appointment.

Benefits

An overview of Starbucks benefits, savings and stock programs can be found at
http://media.starbucks.com.edgesuite.net/dotcom/media/pdf/YSB_Guide%205-11-09.pdf.
If you have questions regarding these programs or eligibility, please call the
Starbucks Partner Contact Center at 1(877)SBUXBEN. Please note that although it
is Starbucks intent to continue these plans, they may be amended or terminated
at anytime without notice.

Recovery of Incentive Compensation Policy

As a Section 16 officer of the Company, you are subject to the Starbucks
Recovery of Incentive Compensation Policy (Clawback Policy). The Clawback Policy
is included in the attached consent which you are required to sign indicating
that you have read and agree to the terms and conditions of the policy.

Insider Trading

As an executive of the Company with access to sensitive business and financial
information about the Company, you will be prohibited from trading Starbucks
securities (or, in some circumstances, the securities of companies doing
business with Starbucks) from time to time in accordance with the Company’s
Insider Trading Policy and Blackout Procedures. A copy of the policy will be
provided to you your first day and you will be required to sign a certificate
indicating that you have read and understood the policy.

Coffee Hedging Policy

As an officer of the Company, a member of the Coffee Management Group, or a
partner involved in coffee procurement and trading on behalf of the Company, you
are prohibited from trading in coffee commodity futures for your own account.

If you accept this offer it is contingent upon your satisfying the conditions of
hire including:

 

  •  

Starbucks standard Insider Trading/Confidentiality Policy and Procedure document
and Confidentiality/Invention Agreement (All Employees)

 

  •  

Background Check



--------------------------------------------------------------------------------

Jeff Hansberry

Page 4

 

Your employment with Starbucks Coffee Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, not prohibited by law. Further, by signing this letter
you affirm that no assurances regarding your employment have been made other
than those appearing in this letter.

On behalf of the entire team, I am excited to welcome you to the team and look
forward to working with you.

Warm regards,

 

/s/    Howard Schultz

Howard Schultz

chairman, president and chief executive officer

 

cc:   

Partner File

Stock Administration (S-HR3)

Executive Recruiting

Enc.   

Non-Competition Agreement

Starbucks Recovery of Incentive Compensation Policy Consent

Coffee Hedging Agreement

COBRA FAQ Document

Background Inquiry Application

2010 Benefits Comparison

Relocation Repayment Agreement

U.S. Domestic Relocation Addendum

I accept employment with Starbucks Coffee Company, or its wholly-owned
subsidiaries, according to the terms set forth above.

 

/s/    Jeff Hansberry    

5/7/10

  Jeff Hansberry     Date of Acceptance  

Please fax this signed letter, your non-compete agreement and recovery of
incentive compensation policy consent to Kalen Holmes, and send original
documents at your convenience.